Citation Nr: 1611769	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-36 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety and depression, prior to February 20, 2013, and in excess of 50 percent as of February 20, 2013, excluding a period of a temporary 100 percent rating.

2. Entitlement to a total disability rating based on unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the case has been transferred to the RO in St. Petersburg, Florida.

An April 2014 DRO rating decision granted a higher rating of 50 percent for PTSD with anxiety and depression, effective February 20, 2013.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

A June 2014 RO rating decision granted a temporary 100 percent rating for PTSD, effective August 5, 2013, due to hospitalization over 21 days.  The 50 percent rating went back into effect October 1, 2013.  Therefore, the Board's consideration of the claim for initial higher ratings excludes that time period for which a temporary total rating was in effect.

The Board remanded this case in March 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

In accordance with the Board's March 2015 remand, the Veteran was scheduled for a VA psychiatric examination in August 2015.  However, he cancelled this examination without providing a reason.  A notation by the RO indicates that because the next available appointment slot was beyond 30 days, the Veteran was 

advised that he would have to contact VBA to have the examination rescheduled.  Thereafter, there was no further contact from the Veteran.  

Given the nature of the Veteran's service-connected psychiatric disability, the Board finds that he should be afforded another opportunity to report for a VA psychiatric examination.  His updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

 1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from July 2015 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Vet Center in Naples, Florida, dated from February 2014 forward.

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD with anxiety and depression.  The examiner must review the claims file and that review should be noted in the examination report.  

The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the service-connected psychiatric symptoms, and an explanation of what the score means.  The examiner should also describe the impact of the Veteran's service-connected PTSD with anxiety and depression on his occupational and social functioning.

The examiner should also elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities (i.e., headaches, PTSD with anxiety and depression, low back strain, irritable bowel syndrome, reactive airway disease/asthma, and hemorrhoids) on his employment.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  If the Veteran if felt capable of working, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

4.  Finally, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

